Citation Nr: 0737429	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-06 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to October 6, 2003, 
for the grant of service connection for degenerative disc 
disease, lumbosacral spine L5-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1990 to 
August 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.  The 
veteran was scheduled for Board videoconference hearings in 
May 2007 and August 2007, which she postponed.  She was again 
scheduled for a Board videoconference hearing in October 
2007, which she cancelled.   The veteran has not filed a 
motion requesting another hearing.     

Additional medical evidence was associated with the claims 
file after the statement of the case.  As provided in a March 
2007 memorandum in the claims file, the RO did not consider 
this evidence in a supplemental statement of the case because 
it was not relevant to the issue on appeal.  As this medical 
evidence is dated subsequent to the current effective date of 
October 6, 2003, the Board also finds that this evidence is 
not pertinent to the issue of an earlier effective date and, 
thus, RO consideration of the evidence in a supplemental 
statement of the case is not necessary.  38 C.F.R. 
§ 20.1304(c).   


FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for low back disability.  A 
copy of the decision was sent to the veteran on September 21, 
2002 to the last known address of record and the veteran did 
not file a notice of disagreement to initiate an appeal.  

2.  On October 6, 2003, the veteran filed an informal claim 
to reopen for service connection for low back disability.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied 
entitlement to service connection for low back disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for assignment of an effective date prior to 
October 6, 2003, for the grant of service connection for 
degenerative disc disease, lumbosacral spine L5-S1, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), and 3.326(a).  Under the VCAA, VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).

In Dingess v. Nicholson, 19 Vet.App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  The record shows that in a January 
2004 VCAA letter, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
service connection.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Thus, 
the notice provided in January 2004 before service connection 
was granted was legally sufficient.  Moreover, the RO sent a 
letter in March 2006 notifying the veteran of the information 
and evidence necessary to establish an effective date for the 
disability on appeal in compliance with Dingess.  Therefore, 
VA's duty to notify in this case has been satisfied.  

The Board also notes that the January 2004 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  She was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in January 2004, which was prior to the 
May 2004 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA and private treatment records, 
and a VA examination report.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.   

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that she is entitled to an effective 
date prior to October 6, 2003 for service connection for 
degenerative disc disease, lumbosacral spine, L5-S1.  
Specifically, the veteran asserts that she should be awarded 
an effective date from October 1994 when she filed her 
initial claim for service connection for other disabilities.  
The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  The effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the date the claim was received or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to an individual 
under the laws administered by VA.  38 C.F.R. § 3.151.  Any 
communication or action, indicating intent to apply for one 
or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

Initially, the Board notes that the veteran filed an initial 
claim for service connection for other disabilities in 
October 1994.  Nowhere in the claim does the veteran indicate 
that she was also seeking service connection for a low back 
disability.  Although unclear, the veteran appears to assert 
that a claim should be construed based on documented 
treatment for her low back in her service medical records.  
Regardless, as previously noted, a claim must identify the 
benefit sought.  There is no document in the record from the 
veteran in October 1994 that may be reasonably construed as a 
claim of service connection for low back disability.  38 
C.F.R. §§ 3.151(a), 3.155(a).  Moreover, in June 1995, the RO 
issued a rating decision denying service connection for the 
other disabilities, but the rating decision did not address a 
low back disability.  It would logically follow that if the 
veteran wished to file a claim for low back disability in 
October 1994, she would have raised the issue at this point 
when it was not addressed in the rating decision along with 
the other disabilities claimed.  Irrespective, as discussed 
in more detail below, there is a final rating decision for 
low back disability in September 2002, and a claim prior to a 
final rating decision cannot be the basis of an effective 
date assigned for the award of service connection in a 
subsequent rating decision. 

The first claim for service connection for low back 
disability was filed in October 2000.  The veteran's claim 
was denied in a September 2002 rating decision.  The decision 
was sent to the veteran on September 21, 2002 to the last 
known address of record along with a copy to the veteran's 
representative.  The Board recognizes that it appears that 
the copy sent to the veteran of the September 2002 rating 
decision was returned.  However, there is nothing to show 
that the veteran informed VA of any new address.  In November 
2000 and April 2001 letters, the RO specifically notified the 
veteran to advise it of any new mailing address.  It is the 
claimant's duty to keep VA apprised of his or her current 
address.  Hyson v. Brown, 5 Vet.App. 262 (1993).  Moreover, 
the veteran's representative also received a copy of the 
rating decision.  Thus, the Board finds that the RO properly 
notified the veteran concerning this decision.  However, the 
veteran failed to file a notice of disagreement to initiate 
an appeal from this determination.  There is no documentation 
in the claims file until the October 2003 claim to reopen.  
Thus, the RO's September 2002 determination is final.  38 
U.S.C.A. § 7105.  

Therefore, when the veteran filed her claim of service 
connection for low back disability in October 2003, it was a 
claim to reopen since there was a prior final disallowance in 
September 2002.  Significantly, the veteran actually stated 
that she was requesting that her "claim for medical 
compensation be reopened."  There is no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for low back disability after the September 2002 
rating decision until the October 2003 claim.  As noted 
earlier, there is no documentation in the claims file between 
the September 2002 rating decision and the October 2003 
claim.  The assigned effective date of October 6, 2003, is 
the date of receipt of the veteran's claim to reopen.  
Because the September 2002 rating decisions is final, the 
claim upon which that decision was based (and any alleged 
prior claims) cannot serve as the basis for assignment of an 
effective date for a subsequent award of service connection.  
The veteran's claim to reopen was date-stamped as received by 
VA on October 6, 2003, which is the date that was assigned by 
the RO as the effective date for the grant of service 
connection for degenerate disc disease, lumbosacral spine L5-
S1.  Absent an allegation and finding of clear and 
unmistakable error in the previous RO decision (the presence 
of which has not been alleged) the desired earlier effective 
cannot be assigned.

The Board notes that the veteran appears to contend that 
based on December 2003, April 2004 and February 2004 letters 
from the RO, which indicated that her claim was still being 
processed, as well as the January 2004 VCAA letter, she 
believed that her initial claim was still pending.  
Nevertheless, the Board finds that this argument must fail.  
Nothing in these letters can be construed as indicating that 
the RO was processing a previous claim rather than a claim to 
reopen.  These letters were sent subsequent to the veteran's 
statement requesting that her claim be "reopened."  The 
term "reopened" shows that the veteran had knowledge that 
her prior claim was not still pending.  
 
Based on the above, the earliest date of receipt of a 
reopened claim for service connection for low back disability 
is October 6, 2003, the date the RO received the veteran's 
claim to reopen her claim.  While the Board is sympathetic to 
the veteran's beliefs that an earlier effective date is 
warranted; under the circumstances, the Board is precluded by 
statute and regulation from assigning an effective date prior 
to October 6, 2003 for the granting of service connection for 
degenerative disc disease, lumbosacral spine L5-S1.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than October 6, 2003.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to October 6, 2003, for the veteran's 
service-connected degenerative disc disease, lumbosacral 
spine L5-S1, is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


